Citation Nr: 1508492	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a left heel disability.

8.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for tinnitus.
10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for a lumbar spine disability.

13.  Entitlement to service connection for bilateral carpal tunnel syndrome.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to June 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a psychiatric disability was developed and adjudicated as two separate claims addressing diagnoses of PTSD and depression.  Because the record shows psychiatric diagnoses other than those two, to include psychotic disorder, and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), they have been merged and characterized to reflect he seeks service connection for a psychiatric disability, however diagnosed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In a March 2012 statement, the Veteran reported he is receiving ongoing treatment at the Malcom Randall VA Medical Center in Gainesville, Florida.  A review of the record found VA treatment records only through September 2011, suggesting more recent treatment records are outstanding.  As he apparently considers the records pertinent, and they are constructively of record, they must be secured.

As noted above the claim of service connection for a variously diagnosed psychiatric disorder is characterized to reflect it encompasses any mental disorder shown by the record.  The record shows Axis I diagnoses of depressive disorder not otherwise specified and psychotic disorder, and an October 2010 record notes a positive screen for PTSD.  The Veteran has reported two stressor events in  service: He alleges that during training, he was required to crawl under barbed wire while machine gun fire and grenades were going off; he states that drill instructors told him that if he raised his head too high, it would detonate explosives.  He identifies a rotator cuff tear in service as another stressor.  These apparently have been discounted as insufficient to support a diagnosis of PTSD; the Board notes that sufficiency of stressor is a medical question.  Further development to resolve questions regarding the occurrence of the claimed stressors, and the nature and nature and etiology of the Veteran's psychiatric disorder, is necessary.

As the veteran has alleged that his depressive disorder is secondary to carpal tunnel syndrome and low back and left shoulder disabilities for which service connection is claimed, the matters of service connection for carpal tunnel syndrome, and low back and left shoulder disabilities, those claims are inextricably intertwined, and the development pertaining to the psychiatric disability should be deferred pending resolution of the other service connection claims.  

The Veteran further alleges that he has tinnitus due to his instructor setting off a blast/charge near his ears when he wasn't low-crawling low enough during training.   Tinnitus is a disability capable of lay observation.  The low threshold standard as to when an examination to secure a nexus opinion is necessary is met; an examination that to ascertain the etiology of his tinnitus, while acknowledging his lay accounts is necessary.  

The Veteran alleges that he has a left shoulder disability due to an injury sustained in service.  He contends that his injury I service predisposed him to reinjure the shoulder after service.  His STRs show that he sustained a shoulder injury playing football in service, and a left rotator cuff tear was diagnosed.  On October 2011 VA examination, left shoulder strain was diagnosed; the examiner opined that based primarily on the absence of continuity of symptoms the current shoulder disability is unrelated to the injury in service; the rationale provided does not address the alleged theory of entitlement/discuss adequately the significance, if any, of the rotator cuff injury in service.  Accordingly, another examination to secure a medical advisory opinion in this matter is necessary.

The Veteran's STRs note left knee complaints in service, and in April 1998 there was an assessment of left patellofemoral syndrome.  On October 2011 VA examination, left knee strain was diagnosed; the examiner opined, in part based on there being knee complaints noted at separation that that the current left knee disability is unrelated to service.  That opinion loses any probative value with the observation that the Veteran's separation examination preceded (by two months) the assessment of left patellofemoral syndrome in service.  Accordingly, another examination to secure a medical opinion in this matter is necessary.

A review of the record found low back diagnoses of lumbar sprain/strain, lumbar facet syndrome, and bulging disc.  An April 2010 private massage therapy treatment record notes that the Veteran's lumbar spine is influenced by his left knee dysfunction.  Thus, the claim of service connection for a low back disability is inextricably intertwined with the claim of service connection for a left knee disability, which is being remanded.  Consideration of this claim must be deferred pending resolution of the service connection for a left knee disability claim.  

The Veteran also alleges that he has bilateral carpal tunnel syndrome due to being forced to type for hours in service.  The record shows he has a diagnosis of bilateral carpal tunnel syndrome.  His service personnel records show his military occupational specialty (MOS) was administrative clerk.  It may reasonably be conceded that his duties in service included typing.  The low threshold standard as to when an examination to secure a nexus opinion is necessary is met.

The claim seeking a TDIU rating is obviously inextricably intertwined with the claims seeking service connection for bilateral carpal tunnel syndrome, PTSD, and a left shoulder disability which are being remanded, and consideration of this claim must be deferred pending resolution of the claims seeking service connection.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all outstanding records of VA evaluations or treatment the Veteran has received for the disabilities at issue to the present.  

2.  Thereafter, afford the Veteran an additional opportunity to provide more detailed information regarding his alleged stressor events in service.  Then, arrange for exhaustive development to verify the Veteran's alleged stressor events in service (to the extent they are capable of verification), and make a formal determination (with explanation) for the record as to whether there is credible supporting evidence of a stressor event in service (identifying the specific stressor event).

3.  Thereafter, arrange for an audiological evaluation of the Veteran to determine the likely etiology of his tinnitus.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to exposure to noise in service, including training exercise noise during basic training?

(b) Please comment on the credibility/plausibility of the Veteran's allegations that his tinnitus began in service and has persisted since.  Is there factual evidence in the record that weighs against finding the allegation to be credible?

The examiner must include rationale with all opinions. 

4.  Arrange for an orthopedic examination of the Veteran to clarify the nature and likely etiology of his left shoulder, left knee, and low back disabilities.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran the consulting orthopedist should provide opinions that respond to the following:

(a)  What is the likely sitology for the veteran's current left shoulder disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that his left shoulder strain diagnosed is related to, or had its onset in, his service?  The opinion provider should specifically address the allegation that left rotator cuff tear in service may have predisposed the Veteran to later re-injury of the shoulder.

(b) Please identify the likely and likely etiology of the Veteran's left knee disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to. or had its onset in, service?  The orthopedist should specifically comment on the significance of the left knee complaints and assessment of left patellofemoral syndrome in service. 

(c) Identify the nature and likely etiology for the Veteran's low back disability.  Specifically, is it at least as likely as not that it was caused or aggravated by a service connected disability (such as of the left knee, if that is found to be related to service)?    

The examiner must include rationale with all opinions.

5.  Arrange for a neurological evaluation of the Veteran to determine the likely etiology of his bilateral carpal tunnel syndrome.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's bilateral carpal tunnel syndrome?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his repetitive action (typing) duties therein?

The examiner must include rationale with the opinion.

6. Then review the record and readjudicate the claims on appeal addressed in the development ordered above (i.e., deferring readjudication of the claim pertaining to a psychiatric disability pending the further development ordered below).

7.  Thereafter, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and etiology of his psychiatric disability and specifically whether the psychiatric disability is related to his service or was caused or aggravated by a service-connected disability.  The examiner must be advised of the RO's findings regarding what, if any, stressor event in service is deemed corroborated by credible supporting evidence, and of what disability(ies) is/are service connected.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD related to a corroborated stressor event in service (such as low-crawling during training with firing overhead or a shoulder injury therein)?  The rationale should include comment on the positive PTSD screen noted in the record.  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(b)  Identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed (to specifically include depressive disorder and psychotic disorder).  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related directly to the Veteran's service.

(c)  If a diagnosed psychiatric disability is determined to not be related directly to the Veteran's service is it at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by a service connected medical disability.

The examiner must include rationale with all opinions.

8.  Arrange for any further development suggested with respect to the TDIU claim by the results of the development ordered above.

9.  Then review the record and readjudicate the remaining claims seeking service connection for a psychiatric disability and a TDIU rating.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

